Los hechos están expresados en la opinión.
El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
El presente es un pleito sobre desahucio, procedente de la Corte de Distrito de Mayagüez. En la demanda alega la mer-cantil demandante Casanovas y Compañía, Suers., S. en C.i, con domicilio en la ciudad de Mayagüez, que es dueña de dos casas y cuatro ranchos de madera enclavados en un solar de la propiedad de Anais Cristy, radicado en dicha ciudad ; que los demandados Sandalio Bamírez y otros están detentando *626fa posesión * bitteriáí:: dé1 ;láS casáis- y ráfichóA éipresádós- sin título ni derecho para ello y sin pagar canon o merced alguna •á!>lá' démandáil'te^'y ’qué se niegan á desocuparlos a;pesar de haber sido requeridos para ello. ■ : ' ■
Los demandados contestaron la demanda negando en general los hechos de la misma; y después de esa contestación 4-ltagra.cia Irizarry y otros solicitaron, y obtuvieron permiso gle la corte, para presentar como presentaron, una demanda de intervención en la que ■ alegan en .sustancia que los interven-tores son dueños de las casas y ranchos de que se trata; que hubieron’ esos edificios por herencia de su anterior dueña Ma-ría de Jesús Irizarry quien los fabricó hace más de veinte años; que María de Jesús Irizarry falleció en septiembre 2, 19.07 en estado de soltería,-dejando por únicos herederos' a sus hermanas Altagracia e Isabel Irizarry y a’ cuatro sobrinos, hi-jos legítimos de Joaquina Irizarry, fallecida en 23 de noviem-bre de 1905; que Isabel Irizarry también falleció en 23 de diciembre de 1911, dejando por herederas a dos hijas legítimas; ¡que la interventora Altagracia Irizarry por sí y como manda-¡faria verbal de los demás interventores ha concertado con los -Remandados Sandalio Ramírez y otros un contrato de arren-damiento en virtud del cual éstos se encuentran en posesión de las casas y ranchos; y que la demandante jamás ha ad-quirido título alguno de dominio sobre las casas y ranchos ni ejercitado contra los interventores procedimiento alguno Judicial o extrajudicial para privarlos del dominio y pose-sión legítima en que se encuentran.
• ■' La mercantil demandante al contestar la demanda de in-tervención negó los hechos que la fundamentan y alegó ser la verdadera dueña- de las propiedades por haberlas adquirido, en pública subasta ante el márshal de la Corte Municipal de de Mayagüez en juicio seguido contra Inocencia Rivera sobre cobro de dinero.
Celebrado el juicio la corte dictó sentencia en 8 de enero de 1917 por la que, bajo el fundamento de que se introdujo suficiente prueba tendente a demostrar que existe realmente *627ain; verdadero., conflicto íde. títnl.0 entre, los litigantes,. decreta y /ordena, que se,desestime como desestima la demanda del actor .y .ordena: el sobreseimiento y. archivo; del .caso, con los. gastos, .•costas y desembolsos a cargo de la demandante.. .. .
Contra esa sentencia interpuso la representación de Casanovas & Compañía recurso de apelación para ante esta Corte .Suprema, y alega como motivos para sostener su recurso'los ■siguientes:
Xo; Que la corte inferior erró al admitir como prueba para .justificar el .título hereditario de los interventores,, partidas de nacimiento, matrimonio y defunción de los que aparecen interesados en- la' supuesta herencia, siendo como era necesa-rio. presentar un auto de declaratoria de herederos para que pudiera demostrarse título a favor de los interventores.
, ' ,2o. Que la corte inferior erró al no declarar que la deman-dante en virtud de su título que presentó de venta en pública subasta, era la dueña, de dichas casas hasta que su título no fuera anulado.
.Ciertamente que con. oposición de la parte demandante fueron admitidas como prueba a instancia de la parte inter-ventora una certificación del’ registro civil para demostrar que María de Jesús Irizarry falleció en Mayagüez el 2 de ■ septiembre de 1907 y otras certificaciones de nacimiento, de matrimonio y de defunción, todo con el fin de acreditar la ca-lidad de herederos de María de Jesús Irizarry por parte de los interventores, tomándose excepción por la parte deman-dante.
Opinamos que dicha evidencia era admisible, y para sos-tener esta opinión nos referimos a las decisiones recaídas en los casos de Morales v. Landrau, 15 D. P. R. 782, 796, Soriano v. Rexach, 23 D. P. R. 573, 583, y Fortis v. Fortis (pág. 69).
En cuanto al segundo fundamento del recurso, la parte demandante' presentó como prueba una escritura otorgada ante el notario licenciado José Sabater en 2 de noviembre de 1916, por la cual el márshal de la Corte Municipal de Maya-*628güez vendió a. la mercantil demandante los .edificios objeto del pleito a virtud de remate que hiciera dicha demandante ante esa corte municipal en 30 de noviembre de 1915, en caso seguido por la demandante contra Inocencio Rivera, sobre cobro de dinero.
Los interventores presentaron prueba documental y testi-fical tendente a demostrar que ellos son los legítimos here-deros de María de Jesús Irizarry; que ésta fabricó casas y ranchos allá por los años de 1890 a 1891 con recursos propios que estuvo en posesión de dichos, edificios hasta que falleció en septiembre 2, 1907, pagando hasta entonces las contribu-ciones al Tesoro Insular y a Anais Cristy los.arrendamientos de los solares en que radican; que al fallecimiento de la Ma-ría de Jesús Irizarry siguió encargado de la administración de dichas casas un tal Inocencio Rivera qúe había hecho vida común con ella; y que actualmente está en posesión’de los edificios la interventora Altagracia Irizarry.
Atendidos los méritos probatorios expuestos, no podemos llegar a la conclusión de que los-interventores posean én pre-cario, esto es, sin título ni derecho alguno, las casas y ranchos en cuestión. A la sociedad demandante solamente se le tras-pasó por la escritura de 2 de noviembre de 1916 todo título, derecho o interés que Inocencio Rivera tuviera en los bienes, rematados, y dicha sociedad no ha aportado prueba alguna para demostrar que el Rivera fuera el verdadero dueño. Los demandados, por el contrario, han suministrado prueba ten-dente a justificar que están poseyendo por título hereditario que trae su origen de María de Jesús Irizarry. El título de la sociedad demandante trae su origen de Inocencia Rivera. Se trata de una vérdadera cuestión de propiedad, de un con-flicto de títulos que ha de resolverse, no dentro de los sumarios trámites de un juicio de desahucio, sino dentro de las amplias oportunidades de un pleito ordinario en que ambas partes puedan discutir los derechos de propiedad de que se creen asistidos, según jurisprudencia ya establecida por varias de-*629cisiones de esta corte. Véanse los casos de Gonce v. Méndez, 7 D. P. R. 545; Pesquera v. Díaz, 8 D. P. R. 113; Landrón v. Saldaña, 8 D. P. R. 438; del Valle v. Andreu et al., 11 D. P. R. 415; Mehrhoff v. Rodríguez et al., 14 D. P. R. 59; Pesquera v. Fernández, 16 D. P. R. 235; Torres et al v. Pérez, 18 D. P. R. 573; Miranda v. Camerón et al., 19 D. P. R. 488; Delgado v. Pimentel et al., 20 D. P. R. 556; García v. Brignoni et al., 22 D. P. R. 356, y Gandía v. Cabán, 22 D. P. R. 833.
El caso de León v. Alvarado, 24 D. P. R. 700, que en su favor invoca la parte apelante, no-favorece su pretensión por ser dicho caso distinto del presente, como lo revela el estudio comparado de ambos. En el primer caso se trataba de ad-judicación de una finca becba a León en pleito contra Alvarado, siendo de éste dicba finca, mientras que en el caso actual fueron adjudicados los bienes a la sociedad demandante en juicio 'seguido contra Inocencio Rivera, sin que aparezca que éste sea dueño de ellos.
Es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.